Name: Council Decision (CFSP) 2018/611 of 19 April 2018 amending Decision (CFSP) 2016/849 concerning restrictive measures against the Democratic People's Republic of Korea
 Type: Decision
 Subject Matter: civil law;  European construction;  international trade;  international affairs;  Asia and Oceania;  international security
 Date Published: 2018-04-20

 20.4.2018 EN Official Journal of the European Union L 101/70 COUNCIL DECISION (CFSP) 2018/611 of 19 April 2018 amending Decision (CFSP) 2016/849 concerning restrictive measures against the Democratic People's Republic of Korea THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 27 May 2016 the Council adopted Decision (CFSP) 2016/849 (1), which sets out restrictive measures against the Democratic People's Republic of Korea (DPRK). (2) The DPRK is continuing its nuclear and ballistic programmes in breach of its obligations as set out in several United Nations Security Council resolutions. Those programmes are financed in part by illicit transfers of funds and economic resources. (3) Four persons who provided for the transfer of assets or resources that could financially contribute to the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes should be added to the list of persons and entities in Annex II to Decision (CFSP) 2016/849. (4) Annex II to Decision (CFSP) 2016/849 should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Annex II to Decision (CFSP) 2016/849 is amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 19 April 2018. For the Council The President E. ZAHARIEVA (1) Council Decision (CFSP) 2016/849 of 27 May 2016 concerning restrictive measures against the Democratic People's Republic of Korea and repealing Decision 2013/183/CFSP (OJ L 141, 28.5.2016, p. 79). ANNEX Annex II to Decision (CFSP) 2016/849 is amended as follows: (1) heading II is replaced by the following:II. Persons and entities providing financial services or the transfer of assets or resources that could contribute to the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes; (2) under heading II, the following entries are added under the subheading A. Persons: Name Alias Identifying information Date of designation Statement of Reasons 9. KIM Yong Nam KIM Yong-Nam, KIM Young-Nam, KIM Yong-Gon DOB: 2.12.1947 POB: Sinuju, DPRK 20.4.2018 KIM Yong Nam has been identified by the Panel of Experts as an agent of the Reconnaissance General Bureau, an entity which has been designated by the United Nations. He and his son KIM Su Gwang have been identified by the Panel of Experts as engaging in a pattern of deceptive financial practices which could contribute to the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes. KIM Yong Nam has opened various current and savings accounts in the Union and has been involved in various large bank transfers to bank accounts in the Union or to accounts outside the Union while working as a diplomat, including to accounts in the name of his son KIM Su Gwang and daughter-in-law KIM Kyong Hui. 10. DJANG Tcheul Hy DOB: 11.5.1950 POB: Kangwon 20.4.2018 DJANG Tcheul Hy has been involved together with her husband KIM Yong Nam, her son KIM Su Gwang and her daughter-in-law KIM Kyong Hui in a pattern of deceptive financial practices which could contribute to the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes. She was the owner of several bank accounts in the Union which were opened by her son KIM Su Gwang in her name. She was also involved in several bank transfers from accounts from her daughter-in-law KIM Kyong Hui to bank accounts outside the Union. 11. KIM Su Gwang KIM Sou-Kwang, KIM Sou-Gwang, KIM Son-Kwang, KIM Su-Kwang, KIM Soukwang DOB: 18.8.1976 POB: Pyongyang, DPRK Diplomat, DPRK Embassy Belarus 20.4.2018 KIM Su Gwang has been identified by the Panel of Experts as an agent of the Reconnaissance General Bureau, an entity which has been designated by the United Nations. He and his father KIM Yong Nam have been identified by the Panel of Experts as engaging in a pattern of deceptive financial practices which could contribute to the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes. KIM Su Gwang has opened multiple bank accounts in several Member States, including under family members' names. He has been involved in various large bank transfers to bank accounts in the Union or to accounts outside the Union while working as a diplomat, including to accounts in the name of his spouse KIM Kyong Hui. 12. KIM Kyong Hui DOB: 6.5.1981 POB: Pyongyang, DPRK 20.4.2018 KIM Kyong Hui has been involved together with her husband KIM Su Gwang, her father-in-law KIM Yong Nam and her mother-in-law DJANG Tcheul Hy in a pattern of deceptive financial practices which could contribute to the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes. She received several bank transfers from her husband KIM Su Gwang and father-in-law KIM Yong Nam, and transferred money to accounts outside the Union in her name or the name of her mother-in-law, DJANG Tcheul Hy.